GRAVES, Presiding Judge.
The conviction is for unlawfully driving a motor vehicle upon a public highway while under the influence of intoxicating liquor. The penalty assessed is a fine of $100.00 and confinement in the county jail for a period of ten days.
The complaint and information, as well as all other matters of procedure, appear regular. The record is before this court without a statement of facts or bills of exception, in the absence of which no question is presented for review.
The judgment is affirmed.